Citation Nr: 1432023	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  04-27 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether the monthly amount withheld of $801.00 beginning on November 1, 2003, for recoupment of $22,166.40 that the Veteran received as disability severance pay when discharged from the U.S. Coast Guard was proper.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1993 to August 1998 in the United States Coast Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2003 determination of the VA Regional Office (RO), in San Juan, Puerto Rico, which determined that the Veteran was paid $22,166.40 for disability severance pay at the time of his discharge from the Coast Guard in December 2001, and began withholding $801 per month beginning November 1, 2003, from the total compensation award amount of $1,171 per month, leaving the Veteran $370 per month beginning November 1, 2003.


FINDINGS OF FACT

1.  The Veteran received disability severance pay in the amount of $22,166.40, after Federal taxes were paid, for his intervertebral disc syndrome, which occurred during his active duty service.
 
2.  Service connection has been in effect for status post left L4-L5 laminectomy, degenerative disc disease at T-7-T8, T9-T10, and L2-L3 since August 19, 1998 with a 60 percent disability rating.


CONCLUSION OF LAW

Recoupment of the Veteran's severance pay, by withholding $801.00 per month from his VA disability compensation, was warranted.  10 U.S.C.A. §§ 1174, 1212 (West 2002 & Supp. 2013); 38 C.F.R. § 3.700(a)(3) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board may proceed with the issue on appeal at this time without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That Court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

The recoupment of a Veteran's separation or severance pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2) (West 2002). Under this statute, a service member who has received separation pay, severance, or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived of any disability compensation to which he or she is entitled under the laws administered by VA.  However, the Veteran shall have deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  Id.; see also 38 C.F.R. § 3.700(a)(3) (2013). 

Under 38 C.F.R. § 3.700(a)(5)(i) , "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay."  38 C.F.R. § 3.700(a)(5)(i).

VA's General Counsel has concluded that disability compensation should be offset to recoup the amount of special separation benefits (including disability severance) received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746 (1992); VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996). 

The deduction of military disability severance pay from VA disability compensation prevents the duplication of payments and ensures that a veteran is not paid twice for the same disability.  VAOPGCPREC 67-91, 56 Fed. Reg. 51053 (1991). 

Service connection had been established effective August 19, 1998 for status post left L4-L5 laminectomy, degenerative disc disease at T-7-T8, T9-T10, and L2-L3 evaluated as 60 percent disabling, depressive disorder evaluated at 30 percent disabling, descending and transverse colon diverticulitis evaluated at 10 percent disabling, and recurrent genital herpes evaluated as 10 percent disabling.  

In February 2003, VA received a letter from the United States Coast Guard indicating that the Veteran was discharged from the Coast Guard in December 2001 and paid $22,166.40 disability severance pay.

In August 2003, the RO sent the Veteran a letter noting that VA had received information from the Coast Guard indicating that he had been discharged in December 2001 and was paid the amount of $22,166.40 of disability severance pay.  The RO stated that the law stipulates that VA must hold back as many dollars of compensation as he received in severance pay and that once VA had collected this amount, he would start receiving monthly payments.  The Veteran was asked to provide his separation documents (DD 214) and documents showing the conditions for which he was awarded severance pay.  

A March 1998 Coast Guard Central Physical Evaluation Board (CPEB) Findings and Recommended Disposition record indicates that the Veteran was diagnosed as having intervertebral disc syndrome, moderate, recurring attacks and that the disability percentage was 20 percent.  A Memorandum from Senior PDES Counsel to the Veteran dated in March 1998 indicates that the CPEB determined that the Veteran was not fit for duty with a disability percentage of 20 percent and that the Board recommended separation with severance pay.  The Veteran rejected the March 1998 CPEB's findings and demanded a hearing before a formal Physical Evaluation Board.

A June 1998 CPEB Findings and Recommended Disposition record indicates that the Veteran was diagnosed as having intervertebral disc syndrome, severe, recurring attacks and that the disability percentage was 40 percent.  The Veteran accepted the June 1998 CPEB's findings and waived his right to a formal hearing before a Physical Evaluation Board.    

A February 2003 letter to the Veteran from a Military Pay Supervisor in the Coast Guard noted that he was notified by letter dated in December 2001 of the decision to remove him from the temporary disability retired list and to separate him from the Coast Guard with severance pay.  The letter included the computation of his severance pay and the total net pay due of $22,166.40, which was noted to have been sent to his financial institution.

In a letter dated in November 2003, VA informed the Veteran that beginning November 1, 2003, $801.00 per month would be withheld for recoupment of $22,166.40 from the total award amount of $1,171.00 per month, leaving the Veteran $370.00 per month.

In January 2004, VA received the Veteran's notice of disagreement with the methodology used to recoup the $22,166.40, and proposed that the amount of monthly withholding be reduced to 50 percent of the total monthly award of $1,171.00, or $585.50, leaving the Veteran $585.50 per month to allow him to meet his basic living obligations.  In June 2004, the Veteran perfected his appeal.
 
In July 2006, the Board noted that 10 U.S.C.A. § 1174(h)(2) is qualified by 10 U.S.C.A. § 1212(c), which states that prior to the initial determination of the degree of disability, recoupment will be at the full monthly compensation rate payable for the disability or disabilities for which severance pay was granted.  Following initial determination of the degree of disability, recoupment shall not be at a monthly rate in excess of the monthly compensation payable for that degree of disability.  10 U.S.C.A. § 1212(c) (West 2002).

Thus, the Board remanded the case in order to determine what disabilities contributed to the 40-percent overall disability finding for which the $22,166.40 disability severance payment was made and what was the degree of disability that was determined by the service department for each of those disabilities for which the severance disability payment was made.
 
Upon review of the record, it appears that the disability severance pay was entirely for the Veteran's service-connected back disability.  Thus, the recoupment should not have been at a monthly rate in excess of the monthly compensation payable for a disability at a 60 percent rate.  VA Compensation Rate Table indicates that in November 2003 a Veteran alone without spouse or dependents would receive $801.00 for a 60 percent disability.   

At a rate of $801 per month, the $22,166.40 should have been recouped in less than 28 months, in this case by March 2006.  

The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary and precedent opinions of the General Counsel of VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  The Board notes that both the VA General Counsel and the Court have addressed the issue of recoupment of military severance pay.  See VAOPGCPREC 14-92 (holding that section 1174 clearly and unambiguously requires that the severance payment shall be recouped from VA disability compensation for a disability incurred prior to the date of receipt of the payment.) 

While it is unfortunate that recoupment of the amount in question may have created a financial hardship for the Veteran, the Board is bound by the law, and this decision is dictated by the applicable statutes and regulations.  Moreover, the Board is without authority to grant benefits or, in this particular case, preclude withholding them as a matter of law.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

As VA did not have any discretion in the recoupment of disability severance pay, the Board finds that Veteran has failed to state a claim upon which relief may be granted, and that the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim must, therefore, be denied by operation of law.


ORDER

The monthly amount withheld of $801.00 beginning on November 1, 2003, for recoupment of $22,166.40 that the Veteran received as disability severance pay when discharged from the U.S. Coast Guard was proper; thus the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


